                 Case 3:20-cv-00447-JCH Document 22 Filed 08/18/20 Page 1 of 1
                            UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

Deborah Laufer

V.                                                                    Case No.: 3:20-cv-447-JCH

Greenwich Harbor (DEL) LLC

                           NOTICE TO COUNSEL/PRO SE PARTIES
                                      --------------------
       The court has reviewed the file in this case to monitor the parties ‘compliance with Local Rule

26(f). Local Rule 26(f) provides that, within 30 days after the appearance of any defendant, the

attorneys of record and any unrepresented parties must confer for purposes described in Fed. R. Civ.

P. 26(f). Local Rule 26(f) further provides that, within 14 days after the conference, the participants

must jointly file a report of the conference using Form 26(f).

       It appears that more than forty four days have passed since the appearance of a defendant in

this case but no report has been filed.

       Accordingly, it is hereby ordered that the parties must file a Form 26(f) report by September 1,

2020 along with a written statement signed by all counsel and pro se parties explaining why sanctions

should not be imposed for the parties’ failure to comply with Local Rule 26(f). Failure to

comply with this order will result in dismissal of the complaint.

       Dated at New Haven, Connecticut, August 18, 2020.

                                   ROBIN D. TABORA, CLERK

                                           By:   /s/
                                           Diahann Lewis
                                           Deputy Clerk
